EXHIBIT 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684 5708 Website: www.nvsos.gov Filed in the office of /s/ ROSS MILLER Ross Miller Secretary of State State of Nevada Document Number 20140433631-17 Filing Date and Time 06/13/14 5:51 AM Entity Number E0312932014-8 Articles of Incorporation (Pursuant to NRS Chapter 78) 1.Name of Corporation: HEAVENSTONE CORP. 2. Registered Agent for Service of Process: (check only one box) / X / Commercial Registered Agent: Legalinc Corporate Services, Inc. // Noncommercial Registered Agent or Office or Position w/ Entity (name and address below)(name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Street Address, City, NEVADA Zip Mailing Address (if different from street address), City, NEVADA Zip 3. Authorized Stock: (number of shares corporation is authorized to issue) Number of shares with par value: 100,000,000 Par value per share: $.0001 Number of shares without par value: 4. Names and Addresses of the Board of Directors / Trustees: (each Director/Trustee must be a natural person at least 18 years of age; attach additional page if more than two directors / trustees) 1) Xin Liu Name 18250 Colima Rd, #204A, Rowland Hts, CA 91748 Street Address, City, State, Zip Code 2) Name Street Address, City, State, Zip Code 5. Purpose: (optional; see instructions) The purpose of the corporation shall be: Business Development / Investment 6. Name, Address and Signature of Incorporator: (attach additional page if more than one incorporator) Xin Liu Name 18250 Colima Rd, #204A Rowland Hts, CA 91748 Street Address, City, State, Zip Code X /s/ XIN LIU Incorporator Signature 7. Certificate of Acceptance of Appointment of Registered Agent: I hereby accept appointment as Registered Agent for the above named Entity. X /s/ Authorized Signature of Registered Agent or On Behalf of Registered Agent Entity Date 6/13/14
